Exhibit 10.5

PUT AGREEMENT




PUT AGREEMENT, dated as of September 5, 2008 (this “Agreement”), between O. Lee
Tawes, III, an individual having an address at c/o Northeast Securities, Inc.,
100 Wall Street, New York, NY 10005 (“Tawes”) and to the investor party set
forth on the signature page hereof (“Investor”).

Recitals

1.

Contemporaneously herewith, Baywood International, Inc., a Nevada Corporation
(“Baywood”), issued to Investor that certain convertible promissory note, dated
as of the date hereof, in the form attached hereto as Exhibit A (the “Note”);

2.

Tawes is the largest shareholder and a member of the Board of Directors of
Baywood; and

3.

Tawes is willing to grant to Investor the right to require Tawes to purchase the
Note prior to the maturity thereof and Tawes is willing to purchase the Note on
certain terms and conditions.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

Section 1.  Exercise of Put.

(a)  Tawes hereby grants to Investor the right, as specified herein, to require
that upon demand Tawes purchase the Note from Investor as described herein.
 Investor may exercise its right to sell the Note to Tawes pursuant to this
Agreement (the “Put Right”) at any time following the occurrence of an Event of
Default under the Note.  Investor shall exercise its Put Right by delivering a
written notice (the “Put Notice”) to Tawes and Baywood, indicating, without
limitation, that it wishes to exercise its right to require Tawes to purchase
the Note from Investor pursuant to this Agreement and the amount of any then
unpaid principal and interest (and any other monetary amounts then due and owing
to Investor) under the Note (collectively, the “Put Amount”).  The closing of
the sale and purchase of the Note shall take place fifteen business days from
the date that the Put Notice is delivered to Tawes and Baywood.  

(b)   On the fifteenth business day following a delivery by Investor of a Put
Notice (the “Closing Date”), (i) Investor (solely upon confirmation of the Put
Amount being delivered pursuant to clause (iii) below) will deliver to Baywood
the Note together with all sale/assignment documents (to be prepared at the
expense of Tawes) which may be relevant in order to effectuate the transfer of
the Note to Tawes, (ii) Baywood will deliver to Tawes a convertible promissory
note in the name of Tawes in the principal amount of any unpaid principal under
the Note at the time of the Put Notice and otherwise on identical terms as the
Note as of the date of the Put Notice and (iii)





1




--------------------------------------------------------------------------------

Tawes will deliver the Put Amount by wire transfer of immediately available
funds to such account(s) as designated by Investor.  A failure by Baywood to
effect such delivery by the scheduled Closing Date shall not affect the
obligation of Tawes to pay for and purchase the Note and Investor, Tawes and
Baywood agree to cooperate with one another to effect such delivery on the
Closing Date.  Investor is not required to deliver to Tawes or Baywood any
documents or certificates other than this Agreement and the documents referenced
in this Section in order to effect, or otherwise in connection with, the
transactions contemplated by this Agreement.   

(c)

Investor may not deliver a Put Notice, and the Put Right subject to this
Agreement, to the extent not then exercised, shall expire on the date all
monetary sums payable under the Note are paid in full (either by Baywood or by
Tawes pursuant to that Guaranty dated the date hereof by Tawes in favor of
Investor), subject to Section 8 of the Guaranty.   

Section 2.  Representations and Warranties.  Each party hereto represents and
warrants to the other that as of the date hereof:

(a)

Each party has all requisite power and authority to enter into this Agreement,
to effect the transactions contemplated herein, and to incur the obligations
provided for herein, all of which have been duly authorized by all necessary and
proper action.  No other consent or approval or the taking of any other action
is required as a condition to the validity or enforceability of this Agreement,
or any other instrument delivered or to be delivered in connection herewith.

(b)

 This Agreement, and any other instructions delivered in connection herewith
when executed and delivered, shall constitute the valid and legally binding
obligation of each party hereto enforceable in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally.

(c)

 The execution, delivery and performance by each party of this Agreement will
not result in any violation or default or be in conflict with any provision of
any order, decree, judgment, statute, rule or regulation of law, shareholder
agreement, stock preference agreement, mortgage, indenture or other material
contract or agreement to which each is a party, nor by which any of its
properties are bound.

Section 3.  Miscellaneous.

(a)  Other than as set forth in Section 1, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

  

(b)  This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and





2




--------------------------------------------------------------------------------

understandings, oral or written, with respect to such matters.  The delivery of
the Note by Investor to Tawes hereunder shall be without recourse to Investor.

(c)  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, against electronic confirmation thereof, (ii) the business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified in this Agreement later than 5:00
p.m. (New York City time) on any date, against electronic confirmation thereof,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

If to Investor:

To the address indicated on the signature page hereof




If to Tawes:

To the address first indicated above in the introduction to this Agreement, or
facsimile number 212-607-5469

If to Baywood:

Baywood International, Inc.

14950 North 83rd Place

Suite 1

Scottsdale, Arizona 85260

Attention:  Chief Executive Officer

or such other address as may be designated in writing hereafter, in the same
manner, by such party.

(d)  No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by each of Tawes and Investor
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

(e)  This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.  No party may assign its
rights or obligations hereunder without the prior written consent of the other.

(f)  This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person or entity, including
Baywood.





3




--------------------------------------------------------------------------------

(g)  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.   Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereby further waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue in the State of New York and any objection to any action or proceeding
in such State on the basis of an inconvenient forum.  

(h)   This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

(i)   In case any one or more of the provisions of this Agreement shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.




(j)  Tawes hereby agrees to indemnify and hold harmless Investor and its
respective officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, damages, liabilities and expenses incurred
by each such person insofar as such losses, claims, demands, liabilities and
expenses arise out of or are based upon any breach of any representation,
warranty or agreement made by Tawes in this Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.







         

 

 

 

 

O. LEE TAWES, III







         

INVESTOR

 

 

  

 

 

 

 

By:  

 

 

 

Name:

 

 

Title:







         

Name, Address and Facsimile of Investor:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 







         

For purposes of Section 1 only:

 

 

  

 

BAYWOOD INTERNATIONAL, INC.

 

 

 

 

 

By:  

 

 

 

Name:

 

 

Title:





5




--------------------------------------------------------------------------------




Exhibit A





6


